MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         Feb 12 2016, 8:02 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle F. Kraus                                        Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James J. Wyatt,                                          February 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1507-CR-840
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1501-F6-4



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1507-CR-840 | February 12, 2016       Page 1 of 5
[1]   James Wyatt appeals the judgment of the trial court, arguing that it erred in

      admitting a ten-minute video of him losing his temper while being held for

      interrogation at the police station. Finding that any error in the admission of

      this video was invited by Wyatt, we affirm.


                                                     Facts
[2]   On Christmas Day 2014, Wyatt’s father, Anthony Williams, invited Wyatt to

      his house for breakfast. At some point, the two began to argue and Williams

      asked Wyatt to leave. Wyatt remained hostile so Williams decided to leave the

      house himself. As Williams walked down the street, he called 911. He could

      hear Wyatt yelling behind him, warning him to put down the phone. When

      Williams turned around, he saw Wyatt pointing a gun at him. Williams then

      began to run down the street. Police arrived at the scene shortly thereafter, but

      Wyatt had fled.


[3]   The next day, police arrested Wyatt at a gas station. He was carrying a replica

      handgun on his person and a real handgun and ammunition were found inside

      his car. Williams would later identify the real handgun as the one he had seen

      Wyatt point at him. On January 2, 2015, the State charged Wyatt with

      Level 6 felony pointing a firearm and Level 6 felony criminal recklessness. On

      May 12, 2015, a jury found Wyatt guilty as charged. On June 22, 2015, the

      trial court sentenced Wyatt to concurrent terms of two years and 183 days for

      pointing a firearm and two years for criminal recklessness. Wyatt now appeals.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1507-CR-840 | February 12, 2016   Page 2 of 5
                                   Discussion and Decision
[4]   Wyatt argues that the trial court erred in admitting certain evidence at trial.

      The decision to admit or exclude evidence rests within the discretion of the trial

      court and we will not reverse absent an abuse of discretion. Crocker v. State, 989
N.E.2d 812, 818 (Ind. Ct. App. 2013). An abuse of discretion occurs if the trial

      court’s decision is clearly against the logic and effects of the facts and

      circumstances before it or if it has misinterpreted the law. Id.


[5]   The evidence at issue here consists of a ten-minute video showing Wyatt in an

      interrogation room, mostly by himself, losing his temper. State’s Ex. 1. The

      trial court had granted a pretrial motion to exclude this video from evidence,

      but changed its mind after finding that Wyatt had opened the door to its

      admission through his testimony. A review of the record shows that Wyatt said

      nothing during his direct examination that would have opened the door to the

      admission of this video. Tr. p. 202-09. However, while being cross-examined

      by the State, Wyatt was asked if he had been cooperative with the officers on

      the day that he was arrested. Tr. p. 215. Wyatt responded that he had been.


[6]   “It is generally true that when a witness offers evidence of his own character, he

      opens the door to the subject of his character for that trait placed in issue, and

      the State can introduce evidence of specific misconduct in rebuttal.” Newman v.

      State, 719 N.E.2d 832, 836 (Ind. Ct. App. 1999). However, statements made in

      response to questions asked on cross-examination in regard to collateral matters

      cannot be relied upon to open the door. Id.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1507-CR-840 | February 12, 2016   Page 3 of 5
[7]   Wyatt’s cooperation with the police, or lack thereof, is a collateral matter, as

      evidence of it would not be admissible for any other purpose than to contradict

      Wyatt’s statement on the issue. See Shriner v. State, 829 N.E.2d 612, 621 (Ind.

      Ct. App. 2005). This Court has made clear that


              collateral matters may not be the basis for impeachment. A party
              may inquire into a collateral matter on cross-examination, but
              the questioner is then ‘bound by the answer’ received; the
              impeaching party cannot thereafter offer extrinsic evidence to
              disprove the answer unless the extrinsic evidence would be
              independently admissible.


      Highley v. State, 535 N.E.2d 1241, 1243 (Ind. Ct. App. 1989) (citing Wells v.

      State, 158 N.E.2d 256, 263, 239 Ind. 415, 428 (1959) (“[t]his rule is necessary in

      order that there be a definite end to interrogation regarding collateral matters;”

      “[o]therwise, litigation might be extended ad infinitum”)); see also Ind. Evidence

      Rule 608(b).


[8]   However, we need not question whether the above authorities require us to

      reverse the trial court’s judgment in this case because we find that any error in

      the admission of the video was invited by Wyatt. Following Wyatt’s cross-

      examination, the State sought once again to introduce the video. The trial

      court met with both parties outside the presence of the jury and asked Wyatt if

      he had testified, on direct examination, that he had cooperated with the police

      on the day that he was arrested. Tr. p. 226-27. Wyatt answered affirmatively.

      Id. at 227. The trial court, not having the benefit of a typed transcript to

      reference, took Wyatt at his word, and admitted the video for impeachment

      Court of Appeals of Indiana | Memorandum Decision 02A05-1507-CR-840 | February 12, 2016   Page 4 of 5
       purposes. The trial court took the additional step of instructing the jury that it

       was only to consider the video for its impeachment value.


[9]    “A party may not invite error, then later argue that the error supports reversal.”

       Kingery v. State, 659 N.E.2d 490, 494 (Ind. 1995). Here, the trial court was led

       to believe that Wyatt had informed the jury on direct examination that he was

       cooperative with the police, and it admitted the video at issue because the video

       tended to show otherwise. The trial court believed that Wyatt had testified in

       this manner because Wyatt himself informed the trial court that he had.

       Therefore, it is clear that any error in the admission of this video was invited by

       Wyatt, and the issue is not subject to appellate review.


[10]   The judgment of the trial court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1507-CR-840 | February 12, 2016   Page 5 of 5